UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2227


ALEXANDER JAIYE JEJE ORISHAGBEMI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 2, 2013                   Decided:   July 12, 2013


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander Jaiye Jeje Orishagbemi, Petitioner Pro Se.       Daniel
Eric Goldman, Senior Litigation Counsel, Lindsay Corliss, Eric
Warren Marsteller, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alexander Jaiye Jeje Orishagbemi, a native and citizen

of Nigeria, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reopen.                We

have reviewed the record and the Board’s order and conclude that

the Board did not abuse its discretion in denying the motion as

untimely   and   number-barred.      See    8   C.F.R.     § 1003.2(a),    (c)

(2013).    We    therefore   deny   the   petition   for    review   for   the

reasons stated by the Board.          See In re: Orishagbemi (B.I.A.

Sept. 27, 2012).      Given this disposition, we deny the pending

motion for stay of removal as moot.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                            PETITION DENIED




                                     2